413 So. 2d 163 (1982)
SARASOTA COUNTY and R.P. Hewitt & Associates of Florida, Inc., Appellants,
v.
Roger A. REICHERT, Appellee.
No. AF-148.
District Court of Appeal of Florida, First District.
April 29, 1982.
John J. O'Riorden of Dickenson, O'Riorden, Gibbons, Quale, Shields & Carlton, P.A., Sarasota, for appellants.
Harry G. Goodheart, III, of Harry G. Goodheart, III, P.A., Brandenton, and Wood, Whitsell, Karp, Wellbaum, Miller & Seitl, P.A., Sarasota, for appellee.
MILLS, Judge.
The employer/carrier appeal from a workers' compensation order awarding claimant permanent total disability benefits. We affirm.
Apportionment is proper only when the pre-existing condition is disabling at the time of the accident or at the time of the award. Caruso v. Crown Liquors, 379 So. 2d 1317 (Fla. 1st DCA 1980). There is competent substantial evidence that claimant was not disabled at either time because of a pre-existing condition.
LARRY G. SMITH and SHAW, JJ., concur.